Title: From George Washington to Isaac Weatherinton, 20 October 1799
From: Washington, George
To: Weatherinton, Isaac



Sir,
Mount Vernon ⟨20th⟩ Oct. 1799

Your letter ⟨of the 20th⟩ of August is but just come to hand. I thank you for the information contain⟨ed in it⟩ of the Tresspasses which are committed on the small piece of land which I have adjoining to yours, & Squire McCrakin’s.
It would, in future ⟨be⟩ friendly and obliging in you, or him (as my Land adjoins your tracts) to endeavour to prevent such invasion of private property; or if this cannot be done by admonishing the Trespassers of the injustice & impropriety ⟨of⟩ such conduct, then to furnish me with ⟨the n⟩ames, places of abode, and other circumstances of those who pay so little regard to the rights of

others, that they may be prosecu⟨ted to⟩ the utmost extent of the Law; for ⟨such iniqui⟩tous practices ought to be made a common cause. If this letter should ever ⟨re⟩ach your hands be so good as to acknowledge the rect of it by the line of Posts, & yr letter will get speedily to hand; by private oppertunities there is no certainty. I am Sir Yr very Hble Servt

Go: Washington

